LECHE, J.,
dissenting. . Defendant had subscribed to One thousand dollars worth of 'stock in the Rice-O-La Company. The company' was placed in the hands of a receiver, ■ and the receiver found it necessary to sell all the assets of the corporation. Among these assets was the stock subscription of the defendant; which with the other assets was sold by the receiver to plaintiff, the Bank ■ of Kaplan.
The present action is by the Bank of Kaplan against the defendant to recover the amount of his unpaid stock subscription in the Rice-O-La Company.
Defendant pleaded no cause of action and the trial Judge believing that Sections 9 and 13 of the Corporation Act, No. 267, pp. 528 and 527, of 1914, deprived plaintiff of the right to sue, maintained defendant’s exception. Plaintiff has appealed.
Under Section 9 of the Act, the board of directors of a corporation is given the right to sue the subscriber of stock for the unpaid subscription due by him to the corporation. By Section 13, except in insolvency or bankruptcy proceedings and except as provided in Section 9 of the Act, no action to recover such subscription may be brought until after a return of nulla bona under an execution upon a judgment against the corporation.
Plaintiff does not sue as a creditor of the corporation, but as assignee and as owner of the assets of the corporation. It was not therefore called upon to allege the obtention of a judgment against the corporation and an unsatisfied writ of execution thereon.
Admittedly, under the clear language of the statute, the. board of directors could have brought the present suit, and the only way to hold effective the words “except in insolvency or bankrupt procedings” is to hold that the receiver could have also brought the suit. There are at present no such proceedings in our Courts as insolvency proceedings, eo nomine, for such proceedings were placed in a condition of lethargy by the United States Bankruptcy Law, which is a federal proceeding. See Duffy vs. His Creditors, 122 La. 600, 48 So. 120. The Act, No. 159, p. 312, of 1898, is in its nature akin to an insolvency proceeding. The receiver appointed under that Act is given, with the sanction of the .Court, all the powers which may be exercised by a board of directors and it is obvious under the exception in Section 13 of the Act of 1914, that he may sue to recover unpaid stock subscriptions.
The question then in its final analy•sis is whether the power to sue for unpaid stock subscriptions is transferable by sale.
*96The general law is that any effects of commerce may be sold, when there exists no particular law to prohibit the traffic thereof. C. C. Art. 2448. There is no particular law to prohibit the .traffic of a credit such as an unpaid stock subscription. By Art. 2449 incorporeal things such as a debt or any other rights may be sold. There is nothing 'in the Act 267 of 1914, prohibiting the sale of the right to collect an unpaid stock subscription, and no reason is given or suggested why there should be any such prohibition.
The right to collect the unpaid stock subscription of defendant in the Rice-O-La Company is, under the quoted articles of the Civil Code, subject to be sold and there is nothing in the Corporation Act of 1914 prohibiting such sale.
The judgment appealed from should therefore be reversed and the case should be remanded for further proceedings.